McFarland, J., concurring.
I concur in the judgment; although I have great doubt about plaintiff's right to make Ketchum and the bank defendants at all. The only proper parties to a divorce suit áre, generally, the. husband and wife. If, when such a suit has been commenced, or is about to be commenced, one of the parties having such suit in view colludes with a third party *443with intent to cover up community property, such third party may, perhaps, be made a defendant for the purpose of keeping the property in statu quo until after the determination of the action. But I am not clear that in this case either of the other defendants was properly-joined with the husband.